EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Alexandra Martinez (Reg. No. 77,654) on 11/05/2021. 

The application has been amended as follows: 
Please amend the claims filed on 9/08/2021 as follows. 
1. 	(currently amended) A host computing device in communication with an electronic payment card processing system, wherein the electronic payment card processing system includes a multi-party payment processing system and network that processes payment card transactions and clears and settles authorized payment card transactions, the host computing device comprising a processor in communication with a memory, the memory storing executable instructions that, when executed by the processor, cause the processor to perform the steps of:
receiving, at a first time, a first carrier code of a plurality of carrier codes from a delivery carrier, the first carrier code comprising a value representing a delivery carrier entity of the delivery carrier in possession of a purchased item associated with a payment card transaction that was previously approved through the multi-party payment processing system, wherein the first time is after a time at which the payment card 
in response to receiving the first carrier code, retrieving an authorization message associated with the payment card transaction , wherein the authorization message is in a format of an ISO 8583 or an ISO 20022 network message; 
generating a first-modified authorization message , wherein the generating the first-modified authorization message further comprises formatting the first-modified authorization message in the format of the ISO 8583 or ISO 20022 network message;
storing the first-modified authorization message;
receiving, at a second time, a second carrier code of the plurality of carrier codes from the delivery carrier, the second carrier code comprising a value representing at least one of (i) a delivery time and date and (ii) a delivery status of the purchased item, wherein the second time is after the first time and after delivery of the purchased item;
in response to receiving the second carrier code, retrieving the first-modified authorization message; 
generating a second-modified authorization message , wherein the generating the second-modified authorization message further comprises formatting the second-modified authorization message in the format of the ISO 8583 or ISO 20022 network message;
storing the second-modified authorization message;
receiving, at a third time, at least one disputed charge for the purchased item wherein the at least one disputed charge is initiated by a cardholder of the payment card transaction for a chargeback process, wherein the third time is after the second time and after initiation of the disputed charge by the cardholder;
in response to receiving the at least one disputed charge, retrieving the second-modified authorization message; and
based on the retrieved second-modified authorization message, determining that the at least one disputed charge is friendly fraud by analyzing of the purchased item, wherein the analyzing the delivery data further comprises analyzing the first and second carrier codesof the second-modified authorization message.
2. 	(currently amended) The host computing device of claim 1, wherein the executable instructions, when executed by the processor, further cause the processor to perform the step of:
accepting delivery data for a plurality of purchased items associated with a 
3. 	(currently amended) The host computing device of claim 2, wherein the executable instructions, when executed by the processor, further cause the processor to perform the steps of:
retrieving a plurality of authorization messages for the previously approved payment card transactions, wherein each of the plurality of authorization messages is in the format of the ISO 8583 or ISO 20022 network messages;
modifying the plurality of authorization messages with the accepted delivery data for the plurality of purchased items associated with the plurality of previously approved payment card transactions, wherein the modifying the retrieved plurality of authorization messages further comprise formatting each of the modified authorization messages in the format of the ISO 8583 or ISO 20022 network message; and
storing the modified authorization messages. 
4. 	(cancelled)
5.	(currently amended) The host computing device of claim 1, wherein , when executed by the processor, further cause the processor to perform the step of: 
generating in response to the determining that the at least one disputed charge is friendly fraud, a recommendation whether to initiate a chargeback dispute relating to the previously approved payment card transaction via the multi-party payment processing system.
6.  	(currently amended) The host computing device of claim 1, wherein the executable instructions, when executed by the processor, further cause the processor to perform the steps of:
generating, in response to the determining that the at least one disputed charge is friendly fraud, a communication to the cardholder relating to the at least one disputed charge and the 
7.  	(currently amended) The host computing device of claim 6, wherein the executable instructions, when executed by the processor, further cause the processor to perform the step
requesting a confirmation from the cardholder whether to continue disputing the at least one disputed charge after receiving the communication.
8.  	(currently amended) The host computing device of claim 7, wherein , when executed by the processor, further cause the processor to perform the step
in response to the requested confirmation, either cancelling the chargeback process or initiating a chargeback dispute in the multi-party payment processing system.
9.  	(currently amended) The host computing device of claim 1, wherein the executable instructions, when executed by the processor, further cause the processor to perform the step
generating a fraud alert in response to the determining that the at least one disputed charge is friendly fraud

10.	(cancelled)	
11. 	(currently amended) A method for electronically responding to disputed charges for payment card transactions processed and approved by a multi-party payment processing system, using a host computing device in communication with an electronic payment card processing system including the multi-party payment processing system and network that processes payment card transactions and clears and settles authorized payment card transactions, the method comprising:
receiving, at a first time by the 
in response to receiving the first carrier code, retrieving, by the , wherein the authorization message is in a format of an ISO 8583 or an ISO 20022 network message; 
generating, by the , wherein the generating the first-modified authorization message further comprises formatting the first-modified authorization message in the format of  the ISO 8583 or ISO 20022 network message;
storing, by the 
receiving, at a second time by the purchased item;
in response to receiving the second carrier code, retrieving, by the 
generating, by the , wherein the generating the second-modified authorization message further comprises formatting the second-modified authorization message in the format of the ISO 8583 or ISO 20022 network message;
storing, by the 
receiving, at a third time by the wherein the at least one disputed charge is initiated by a cardholder of the payment card transaction for a chargeback process, wherein the third time is after the second time and after initiation of the disputed charge by the cardholder;
in response to receiving the at least one disputed charge, retrieving, by the 
based on the retrieved second-modified authorization message, determining, by the that the at least one disputed charge is friendly fraud by analyzing of the purchased item, wherein the analyzing the delivery data further comprises analyzing the first and second carrier codesof the second-modified authorization message.
12. 	(currently amended) The method of claim 11, further comprising:
accepting, by the host computing device, delivery data for a plurality of purchased items associated with a 
13. 	(currently amended) The method of claim 12, further comprising:
retrieving, by the a plurality of authorization messages for the previously approved payment card transactions, wherein each of the plurality of authorization messages is in the format of the ISO 8583 or ISO 20022 network message;
modifying, by the host computing device, the plurality of authorization messages with the accepted delivery data for the plurality of purchased items associated with the previously approved payment card transactions, wherein the modifying the retrieved plurality of authorization messages further comprises formatting each of the modified authorization messages in the format of the ISO 8583 or ISO 20022 network message; and
storing, by the host computing device, the modified authorization messages.
14. 	(cancelled)
15.  	(currently amended) The method of claim 11, comprising:
generating by the host computing device and in response to the determining that the at least one disputed charge is friendly fraud, a recommendation whether to initiate a chargeback dispute relating to the previously approved payment card transaction via the multi-party payment processing system. 
16.  	(currently amended) The method of claim 11, further comprising:
generating, by the in response to the determining that the at least one disputed charge is friendly fraud, a communication to the cardholder relating to the at least one dispute charge and the 
17.  	(currently amended) The method of claim 16, further comprising:
requesting, by the host computing device, a confirmation from the cardholder to confirm whether to continue disputing the at least one disputed charge after receiving the communication.
18.  	(currently amended) The method of claim 17, comprising:
in response to the requested confirmation, either cancelling, by the host computing device,   the chargeback process or initiating, by the host computing device,   a chargeback dispute in the multi-party payment processing system.
19.  	(currently amended) The method of claim 11, further comprising generating, by the host computing device,   a fraud alert in response to the determining that the at least one disputed charge is friendly fraud.
20.  	(cancelled) 
21. 	(currently amended) A non-transitory computer readable medium that includes computer executable instructions for electronically responding to disputed charges for payment card transactions processed by a multi-party payment processing system, that when executed by at least one processor of a host computing device in communication with an electronic payment card processing system including the multi-party payment processing system and network that processes payment card transactions and clears and settles authorized payment card transactions, further cause the at least one processor to perform the steps of:
receiving, at a first time, a first carrier code of a plurality of carrier codes from a delivery carrier, the first carrier code comprising a value representing a delivery carrier entity of the delivery carrier in possession of a purchased item associated with a payment card transaction that was previously approved through the multi-party payment processing system, wherein the first time is after a time at which the payment card transaction was previously approved and after possession of the purchased item by the delivery carrier; 
in response to receiving the first carrier code, retrieving an authorization message associated with the payment card transaction , wherein the authorization message is in a format of an ISO 8583 or an ISO 20022 network message; 
generating a first-modified authorization message , wherein the generating the first-modified authorization message further comprises formatting the first-modified authorization message in the format of the ISO 8583 or ISO 20022 network message;
storing the first-modified authorization message;
receiving, at a second time, a second carrier code of the plurality of carrier codes from the delivery carrier, the second carrier code comprising a value representing at least one of (i) a delivery time and date and (ii) a delivery status of the purchased item, wherein the second time is after the first time and after delivery of the purchased item;
in response to receiving the second carrier code, retrieving the first-modified authorization message; 
generating a second-modified authorization message , wherein the generating the second-modified authorization message further comprises formatting the second-modified authorization message in the format of the ISO 8583 or ISO 20022 network message;
storing the second-modified authorization message;
receiving, at a third time, at least one disputed charge for the purchased item wherein the at least one disputed charge is initiated by a cardholder of the payment card transaction for a chargeback process, wherein the third time is after the second time and after initiation of the disputed charge by the cardholder;
in response to receiving the at least one disputed charge, retrieving the second-modified authorization message; and
based on the retrieved second-modified authorization message, determining that the at least one disputed charge is friendly fraud by analyzing of the purchased item, wherein the analyzing the delivery data further comprises analyzing the first and second carrier codesof the second-modified authorization message.
22.	(currently amended) The host computing device of claim 1, wherein the instructions, when executed by the processor, further cause the processor to perform the steps of:
based on said analyzing the second-modified authorization message including the delivery data, confirming the purchased item was not delivered to the cardholder; and
in response to said confirming, accepting chargeback of the at least one dispute charge.
23.	(currently amended) The host computing device of claim 1, wherein the  the generating the recommendation further comprises sending the recommendation to an issuer associated with the payment card transaction.



24.	(cancelled)

Reasons for Allowance
The application is directed to security. The instant claims are directed to a host computing device, a method and a non-transitory computer readable medium including executable instructions for electronically responding to disputed charges for payment card transactions. Specifically, applicant teaches receiving from the delivery carrier delivery data comprising delivery time and date and delivery status of the purchased item, retrieving a message and modifying the message with delivery data, storing the modified message, receiving at least one disputed charged for the purchased item, retrieving the modified message and determining that the at least one disputed charge is friendly fraud by analyzing delivery data of the purchased item. However, this is taught by Wang (US2016/0379216A1: ¶¶2, 16, 21, 24, 28, 32, 44, 37-38).  Furthermore, applicant teaches a first carrier code of a plurality of carrier codes from a delivery carrier and a second carrier code of the plurality of carrier codes from the delivery carrier. However, this is taught by Whitehouse (US2013/0198060A1: ¶¶33-40, 42, 64-66). Moreover, applicant teaches an authorization message, associated with the payment card transaction, in a format of an ISO 8583 or ISO 20022 network message, and modifying the retrieved authorization message and formatting the modified authorization message. However, this is taught by Liu (US 2014/034415A1: ¶¶67, 69, 111).

However, the prior art, neither single nor in combination, does not teach nor fairly suggestion:
receiving, at a first time, a first carrier code of a plurality of carrier codes from a delivery carrier…of a purchased item associated with a payment card transaction…
in response to receiving the first carrier code, retrieving an authorization message associated with the payment card transaction, wherein the authorization message is in a format of an ISO 8583 or ISO 20022 network message;
generating a first-modified authorization message by modifying the authorization message with the first carrier code, wherein the generating the first-modified authorization message further comprises formatting the first-modified authorization message in the format of  the ISO 8583 or ISO 20022 network message…
receiving, at a second time, a second carrier code of the plurality of carrier codes from the delivery carrier, the second carrier code comprising a value representing at least one of (i) a delivery time and date and (ii) a delivery status of the purchased item, wherein the second time is after the first time and after delivery of the purchased item;
in response to receiving the second carrier code, retrieving the first-modified authorization message;
generating a second-modified authorization message by modifying the first-modified authorization message with the second carrier code, wherein the generating the second-modified authorization message further comprises formatting the second-modified authorization message in the format of the ISO 8583 or ISO 20022 network message…
receiving, at a third time, at least one disputed charge for the purchased item
in response to receiving the at least one disputed charge, retrieving the second-modified authorization message…
based on the retrieved second-modified authorization message, determining that the at least one disputed charge is friendly fraud by analyzing delivery data of the purchased item, wherein the analyzing the delivery data further comprises analyzing the first and second carrier codes of the second-modified authorization message.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.K./            Examiner, Art Unit 3685 

/JOHN W HAYES/            Supervisory Patent Examiner, Art Unit 3685